Case 1:20-cv-02044-CRC Document5 Filed 08/21/20 Page 1 of 1

A (44 | 13) Subse ition of Attomney
UNITED STATES DISTRICT COURT

District of Columbia

 

 

 

Gitizens for Responsibility and Ethics in CONSENT ORDER GRANTING

 

 

Plaintiff (8), SUBSTITUTION OF ATTORNEY
Wi
U.S. -
5. Department of State CASE NUMBER: 20-ow-O204d
Defendant (5),
og . Ch tor Responcita En
Notice is hereby given that, subpect to approval by the court, = Pet eee substitutes
(Panty (3) Mame]
Conor M, Shaw
heed , State Bar No, 1osgeo74 as counsel of record in
(Name of Mew Autrey)
place of Anne L. Weismann

 

 

(Name of Attorney (5) Withdrawing Appearance]

Contact information for new counsel is as follows:
Citizens for Responsibility and Ethics in Washington

 

 

Firm Mame:
Address: 1101 K St. MLW, Sulte 201
Telephone: (202) 408-5565 Facsimibes (202) 588-5020

 

 

E-Mail (Optional): cshaw @ citizenstorethics.org

 

| consent to the above substitution. LZ Z/ J
Date: vee Ade cones —

 

 

(Signapure al Party (aah

 

 

 

| consent to being substituted. jf yj
Date: oele20 AZ

(Signature of Former Attorney (31!)
I consent to the above substitution. / ta
a 08/21/20 pe oF

 

 

(Signature od Phew Athoeriey |

The substitution of attorney is hereby approved and so ORDERED.

Date:

 

 

Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.|
